
	

113 HR 4124 IH: Protecting Youth from Solitary Confinement Act
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4124
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Cárdenas (for himself, Mr. Vargas, Mr. Scott of Virginia, Mr. Danny K. Davis of Illinois, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to ensure that juveniles adjudicated in Federal delinquency
			 proceedings are not subject to solitary confinement while committed to
			 juvenile facilities.
	
	
		1.Short titleThis Act may be cited as the Protecting Youth from Solitary Confinement Act.
		2.Juveniles adjudicated in Federal delinquency proceedings not subject to solitary confinement while
			 committed to juvenile facilities
		Section 5039 of title 18, United States Code, is amended—
			(1)by adding No juvenile in Federal custody held in juvenile facilities may be subject to solitary confinement. at the end of the second undesignated paragraph; and
			(2)by inserting after the second undesignated paragraph the following:
				Not later than 180 days after the end of each fiscal year, the Director of the Board of Prisons
			 shall submit to the President and Congress a report with respect to the
			 preceding fiscal year. The report shall contain a detailed summary and
			 analysis of the most recent data regarding the rate at which juveniles are
			 subject to solitary confinement and the trends demonstrated by the data
			 described in the next sentence. The data referred to in the preceding
			 sentence are, for each juvenile who was subject to solitary confinement
			 during the period to which the report pertains, the types of offenses for
			 which the juvenile is incarcerated, the race, gender, and age of the
			 juvenile, how many hours the juvenile was subject to solitary confinement;
			 and the purpose for the solitary confinement..
			
